Title: [Diary entry: 24 July 1786]
From: Washington, George
To: 

Monday 24th. Mercury at 70 in the Morning—80 at Noon and 77 at Night. Wind at No. West, and day very pleasant. After breakfast I accompanied Colo. Bland to Mr. Lund Washington’s where he entered the stage on his return home. Rid from hence to the Plantations at Dogue run & Muddy hole. At the first I found that the plows had finished the alternate rows of drilled corn on Saturday afternoon, & were then plowing the intermediate ones, which had been passed over. Examined the low, & sickly looking corn in several parts of this field, and discovered more or less of the Chinch bug on every stalk between the lower blades & it. It is highly probable that the unpromising appearance of most of my Corn, & which I had been puzled to acct. for and ascribing it to other causes may have proceeded from this, and that the calamity, especially, if a drought should follow, will be distressing to a great degree. The Hoes at this plantation will to morrow have finished the cut they had begun on the west side the field, & would go into the one adjoining. Muddy hole People were engaged in getting their wheat into stacks at the barn & threshing out what rye they had put into the Barn which amounted to 12 shocks, & yielded 18 Bush. of clean grain. On my return home, found colo. Humphreys here and soon

after a Captn. Cannon came in with a letter from Colo. Marshall, from Kentucke.